Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 16-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehta et al, U.S. Patent Application Publication No. 2005/0097857 in view of Ramsey, U.S. Patent Application Publication No. 2006/0258765 and further in view of Clarke, U.S. Patent No. 6,764,733.
Mehta discloses a breathable polymeric membrane, (layer 14),  which is bonded to a nonwoven layer (layer 12), (fleece) by a polyacrylate adhesive, (layer 16).  See paragraphs 0020-0027, paragraph 0041.  The structure can comprise either pervious or impervious to water and can comprise a thermoplastic material. See paragraph 0007, 0009.  The fleece layer can be polyester or glass.  See paragraph 0024, 0027.  The layer 14 can be thermoplastic polyurethane or a polyolefin material.  See paragraphs 0029-0037.  
Mehta differs from the claimed invention because it does not clearly disclose the polyacrylate adhesive is cured or UV-curable.
However, Ramsey discloses that cured and UV-cured polyacrylate adhesives are suitable for use in forming roofing materials. See paragraphs 0002, 0019, 0137, 0147, 0177.
Therefore, it would have been obvious to one of ordinary skill in the art to have employed a cured and/or UV-curing or cured polyacrylate adhesive as the polyacrylate adhesive in Mehta, in view of their art recognized suitability for this intended purpose.
Mehta in view of Ramsey differs from the claimed invention because it does not show an edge wherein the fleece material is not present or the use of EPDM as a layer. 
However, Clarke discloses a roofing membrane comprising a first film layer of a polymeric material, bonded to a polyester protective layer which is bonded to a fleecy material.  The protective layer is bonded to the fleecy material by a cured adhesive which covers the entire structure.  The fleece material is not coextensive with the adhesive and the protective layer so that an adhesive coated edge without the fleece material is present. See abstract; col. 2, lines 15-col. 2, line 8.   The fleecy material can be polyester or glass.  See col. 2, lines 50-55.  The first film layer of polymeric material can be EPDM.  See col. 1, line 54 – col. 2, line 24.   
Therefore, it would have been obvious to have provided an edge without the nonwoven in the invention of Mehta as taught by Clarke in order to provide for better lap adhesion and to have employed EPDM as a layer as an alternative to the polyolefin layers taught by Mehta, since Clarke teaches using either polyolefin or EPDM layers.  It further would have been obvious to have selected suitable basis weights and thicknesses for the layers in order to produce a structure having the desired durability without using any excess materials since weight is an important consideration in roofing and excess weight must be avoided.  Once the structure of Mehta was modified as taught by Clarke and Ramsey it is reasonable to expect that the material of Mehta would meet the claimed ASTM standards, since like materials must have like properties.   
Applicant's arguments filed 5/3/22 have been fully considered but they are not persuasive. 
Applicant argues that the underlayment of Mehta is not a membrane composite because the material of Mehta must be weatherproof, which includes being waterproof, the roofing membrane must be adapted to integrated into the roof system to withstand wind uplift and must form an integral part of the roof’s structure, and that for membrane the fleece layer is often adhered to a roof structure through adhesives.   
However, in Mehta the underlayment is described as being impervious to moisture but allowing vapor and air to pass.  See paragraph 0011.  Further, Mehta teaches that the underlayment is applied to the roof itself and therefore would reasonably be expected to have resistance to wind uplift since the underlayment is adhered to the roof, (rather than not connected), and to form an integral part of the roof’s structure since it is adhered to the roof.  See paragraph 0012 and 0046.  Mehta also teaches the underlayment is applied so that the nonwoven substrate 12 is applied to the roof while the water resistant faces out from the roof and forms a surface for receiving shingles, etc.  See paragraph 0020. Mehta teaches that the underlayment can be applied to the roof by any means known in the art, (see paragraph 0046),  and that the membrane can form an effective seal around any penetrations that are introduced into the roofing product, (see paragraph 0046).  
Additionally, the instant claims do not recite any particular wind resistance or waterproofness or require that any particular layer is bonded to a roof per se.  The claims recite a membrane composite comprising a roofing membrane panel and a fabric backing secured to one of the planar surfaces of the membrane by a cured polyacrylate adhesive.  Mehta teaches the layers except for that while Mehta teaches a polyacrylate adhesive, it does not clearly state that the adhesive is cured or UV-curable, however, Ramsey discloses that cured and UV-cured polyacrylate adhesives are suitable for use in forming roofing materials. See paragraphs 0002, 0019, 0137, 0147, 0177.  Since Mehta teaches polyacrylate adhesives generally and Ramsey discloses that cured and UV-cured polyacrylates adhesives are suitable for use in roofing, there would have been a reasonable expectation of success in using a cured or UV-cured polyacrylate adhesive as the acrylate adhesive of Mehta.  Mehta already teaches polyacrylate adhesives and Ramsey is relied on to show that cured and UV-cured polyacrylates were useful in roofing.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789